Citation Nr: 0101872	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $29,221.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 decision 
by the Committee on Waivers and Compromises (Committee) of 
the Winston-Salem, North Carolina RO.


REMAND

A review of the record reveals that the veteran was awarded 
VA disability pension benefits from October 1993.  The 
overpayment in this case was created by a January 1999 RO 
letter that retroactively terminated the veteran's pension 
benefits, effective February 1995, following an income 
verification match (IVM).  In a Financial Status Report dated 
in February 1999, the veteran requested a waiver of recovery 
of the indebtedness charged and the matter was thereby 
referred to the Committee for further action.

In a June 1999 decision, the Committee denied the veteran's 
request for waiver of recovery of the overpayment, finding: 
that the veteran was at fault in the creation of the debt; 
and that failure to collect the debt would result in unjust 
enrichment to the veteran.  Additionally, in an August 1999 
statement of the case, the RO indicated in its reasons for 
decision that because the veteran failed to report his rental 
income for 1995, his request for a waiver was denied "based 
on bad faith."

The United States Court of Appeals for Veterans Claims has 
held that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board finds that the RO must clarify under what 
basis the veteran's request for waiver was denied, that is, 
either under the equity and good conscience standard which 
contemplates several elements to include fault, and unjust 
enrichment, or under one of the elements which automatically 
precludes the granting of waiver-fraud, misrepresentation, or 
bad faith.

Furthermore, the veteran contends that at the time that the 
overpayment was incurred he was suffering from poor mental 
health.  He has submitted a March 1999 statement from his 
private physician, Dr. Boyette, which notes a diagnosis of 
Alzheimer's Dementia with symptoms extending over four years.  
The Board notes that as the question of the veteran's mental 
health could impact on the issue at hand, the veteran's 
medical treatment records should be obtained.

In addition, as noted above, the veteran's unreported income 
in 1995 that created the present overpayment was derived by 
the RO through an IVM.  If the IVM folder is still available, 
the RO should forward it to the Board along with the claims 
folder.

In addition, the Board concludes that further development of 
the evidence regarding the creation of the overpayment is in 
order.  It is not apparent from the record how the RO arrived 
at the $29,221 overpayment.  The determination of the proper 
creation of the overpayment is relevant to the veteran's 
request for waiver of that overpayment.  The RO should 
conduct an audit which would reveal precisely the period of 
the overpayment, what income was considered in calculating 
the veteran's countable income in order to derive the amount 
of the veteran's VA benefits, and what benefit amounts were 
due and paid to the veteran.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 1999.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
1999.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide information as to 
where he received psychiatric treatment 
from 1994 to 1998.  After obtaining any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of treatment records of the 
veteran from 1994 to 1998.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran.  

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

4.  Thereafter, the claim should be 
reviewed by the RO's committee on waivers 
for the purpose of specifying the reason 
for the adverse decision.  Specifically, 
it should be stated for the record 
whether the basis for the denial was a 
finding of fraud, misrepresentation or 
bad faith or whether the denial was based 
on the equity and good conscience 
standard.  A supplemental statement of 
the case (SSOC) that accurately reflects 
the reasons for the decision and contains 
a recitation of the applicable laws and 
regulations insofar as claims for waiver 
of recovery of overpayments are concerned 
should then be provided to the veteran 
and his representative.  The veteran 
should be given the opportunity to 
respond to the SSOC.

5.  If the decision remains adverse to 
the veteran, the RO should then forward 
to the Board the veteran's Income 
Verification Match (IVM) folder along 
with the claims folder.  If for some 
reason the IVM folder is unavailable, the 
RO should so state that fact and the 
reason therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




